February 25, 2014




                            JUDGMENT
                 The Fourteenth Court of Appeals
  DAVID WIGHT CONSTRUCTION COMPANY, LTD., Appellant
NO. 14-12-01003-CV                         V.
 FEDERAL DEPOSIT INSURANCE COMMISSION AS RECEVER
       FOR FIRST NATIONAL BANK, N.A., Appellee
           ________________________________
     This cause, an appeal from the judgment in favor of appellee,
Federal Deposit Insurance Commission as Receiver for First National
Bank, N.A., signed, August 7, 2012, and made final by a severance order
signed October 5, 2012, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED. We order appellant,
David Wight Construction Company, Ltd. to pay all costs incurred in
this appeal. We further order this decision certified below for
observance.